Citation Nr: 1002627	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-34 115A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD) with dysthymia and a 
personality disorder prior to March 2006.

2.  Entitlement to a rating in excess of 70% for PTSD with 
dysthymia and a personality disorder since March 2006.

3.  Entitlement to an effective date prior to March 2006 for 
a total disability rating based on individual unemployability 
due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2000 rating action that 
granted service connection for PTSD and assigned an initial 
10% rating therefor from February 2000.  By rating action of 
October 2003, the RO expanded the grant of service connection 
for PTSD to include dysthymia and a personality disorder, and 
granted an initial 50% rating for that disability from 
February 2000.  By rating action of August 2007, the RO 
granted a 70% rating for PTSD with dysthymia and a 
personality disorder from March 2006; the matters of an 
initial rating in excess of 50% prior to March 2006 and a 
rating in excess of 70% since March 2006 remain for appellate 
consideration.  

Because the appeal involves a request for a higher rating 
assigned following the initial grant of service connection, 
the Board has characterized it in light of the distinction 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

This appeal also arises from an August 2007 rating action 
that granted a T/R from March 2006.  The Veteran appeals the 
effective date of the grant, claiming an earlier effective 
date.

By decision of February 2008, the Board denied a rating in 
excess of 50% for PTSD with dysthymia and a personality 
disorder prior to March 2006, and a rating in excess of 70% 
for that disability since March 2006.  The Veteran appealed 
the denials to the Court.  By July 2009 Order, the Court 
vacated the Board's February 2008 decision and remanded the 
matters to the Board for compliance with instructions 
contained in a February 2009 Joint Motion for Remand of the 
appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
July 2009 Order, the Board finds that all notice and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a request for a T/R is not a separate claim for 
benefits, but rather is best understood as involving an 
attempt to obtain an appropriate rating for disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to a T/R is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Consequently, when 
entitlement to a T/R is raised during the adjudicatory 
process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  Both entitlement to a T/R and its 
effective date are necessarily part of the consideration of 
the appropriate initial disability rating for the underlying 
condition. 

With respect to the issue of an earlier effective date for a 
T/R, which is inextricably intertwined with the higher rating 
claims on appeal, the veteran's attorney, in February and 
April 2009 written argument, has contended that the Veteran 
was unemployable from February 2000, thus warranting a T/R 
from February 2000, the effective date of the initial grant 
of service connection for PTSD with dysthymia and a 
personality disorder.  He requests that a medical opinion be 
obtained to evaluate the combined effects of all of the 
veteran's service-connected psychiatric disabilities on the 
impairment of his earning capacity, and assist in reaching a 
determination as to whether the veteran's service-connected 
PTSD with dysthymia and a personality disorder rendered him 
unable to secure or follow a substantially gainful occupation 
since February 2000.  

Under the circumstances, the Board finds that this case 
should be referred to a VA psychiatrist to review the 
evidentiary record and render an opinion as to whether the 
veteran's service-connected PTSD with dysthymia and a 
personality disorder rendered him unable to secure or follow 
a substantially gainful occupation at any time from February 
2000 to March 2006.

On remand, the RO should also obtain all records of 
outstanding psychiatric treatment and evaluation of the 
Veteran for PTSD with dysthymia and a personality disorder at 
the Iowa City, Iowa VA Medical Center (VAMC) from January 
2009 up to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted 
above, under 38 C.F.R. § 3.159(b) efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  
 
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Iowa 
City, Iowa VAMC copies of all records of 
outstanding psychiatric treatment and 
evaluation of the Veteran for PTSD with 
dysthymia and a personality disorder from 
January 2009 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  Thereafter, the RO should refer this 
case to a VA psychiatrist to review the 
evidentiary record consisting of 
comprehensive VA outpatient evaluations 
and examination reports from January 2000 
to March 2006, and render an opinion as 
to whether the veteran's service-
connected PTSD with dysthymia and a 
personality disorder rendered him 
unemployable, i.e., unable to secure or 
follow a substantially gainful 
occupation, at any time from February 
2000 to March 2006.  In reaching his 
determination, the doctor should review 
and address the 17 January 2008 VA 
physician's statement.  

The physician is reminded that pertinent 
VA regulations provide that age may not 
be considered as a factor in evaluating 
service-connected disability; and 
unemployability, in service-connected 
claims, associated with advancing age may 
not be used as a basis for a T/R.  

The doctor should set forth the complete 
rationale for all comments and opinions 
expressed in a printed (typewritten) 
report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate claims on appeal in 
light of all pertinent evidence and legal 
authority.   

5.  If any benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See                 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

